In re Edwards, Edwin; Brown, James H. Secy./St.; Fowler, Jerry Comr. of Elect.; Harahan Citizens/Better Life; applying for supervisory and/or remedial writ; to the Court of Appeal, Fifth Circuit, No. 87-C-0789; Parish of Jefferson, 24th Judicial District Court, Div. “E”, No. 353-699.
Writ granted in part and denied in part. The Court of Appeal was correct in ordering that the matter be tried with dispatch and in remanding the matter to the trial court for the re-scheduling of trial. Their essential holding, that La.R.S. 18:1406 does not apply to this matter, and their application of Page v. Madere, 472 So.2d 595 (5th Cir.1985), is reversed. La.R.S. 18:1300.17 as amended by Act 669 of 1986 unambiguously and specifically provides that the procedural provisions of the Election Code apply to situations similar to the one presented here, i.e. the right to contest the recall of an elected official or any proceeding in relation thereto.